UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2034




In Re:   DENNIS E. FORT,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (5:08-cv-00006-FPS-JSK)


Submitted:   December 11, 2008          Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis E. Fort, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dennis    E.     Fort   petitions    for   a    writ   of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. §     2241 (2000) motion.          He seeks an order from this court

directing the district court to act.              Our review of the district

court’s     docket    sheet    reveals    that   the    district    court   denied

Fort’s § 2241 petition in part, construed the remainder as a

writ   of   error     coram    nobis,    and   transferred    the   case    to   the

United States District Court for the Eastern District of North

Carolina.     Accordingly, because the district court has recently

decided Fort’s case, we deny the mandamus petition as moot.                      We

grant leave to proceed in forma pauperis.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                PETITION DENIED




                                          2